Case 8:19-cv-00176-JAK-GJS Document 21 Filed 02/08/21 Page 1 of 1 Page ID #:2253


  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11     DAVID ZIMMER,                           Case No. 2:19-cv-00176-JAK (GJS)
 12                 Petitioner
                                                 ORDER ACCEPTING FINDINGS
 13            v.                                AND RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
 14     CHARLES W. CALLAHAN,                     JUDGE
 15                 Respondent.
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
 18   documents filed and lodged in this action, the Report and Recommendation of
 19   United States Magistrate Judge [Dkt. 17, “Report”], and Petitioner’s Objections to
 20   the Report [Dkt. 20]. Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P.
 21   72(b), the Court has conducted a de novo review of those portions of the Report to
 22   which objections have been stated.
 23         Having completed its review, the Court accepts the findings and
 24   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: the
 25   Petition is DENIED; and Judgment shall be entered dismissing this action with
 26   prejudice.
 27          February 8, 2021
      DATE: ____________________            __________________________________
                                            JOHN A. KRONSTADT
 28                                         UNITED STATES DISTRICT JUDGE
